Case 3:19-cr-00431-PAD-BJM Document 17 Filed 07/12/19 Page 1 of 2


                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,

             Plaintiff,

                    v.                                              CRIMINAL NO. 19-431 (PAD)

  JULIA BEATRICE KELEHER, et al.,

             Defendants.



                                                     ORDER

        As a cautionary measure to protect the defendants’ Sixth Amendment right to a trial before

a fair and impartial jury of their peers, the following individuals are hereby enjoined from

divulging, talking to, or discussing with, the press, media and public, including without limitation,

through social networks, any information other than that entered without restriction on the Docket

or disclosed in open court, relating to the facts of the captioned case:

        1.      The defendants and their staff and employees, as well as their agents with access to

                case-related information or facts.

        2.      Defense attorneys and their staff, employees, agents, any other person in their offices

                with access to case-related information or facts, and defense witnesses.1

        3.      Prosecutors and their staff, employees, agents, and any other person in their office

                with access to case-related information or facts, and government witnesses.

        4.      Federal Law Enforcement officers and their staff, employees, agents, and any other

                person in their office with access to case-related information or facts.

        5.      Office of the Comptroller of Puerto Rico: officials and staff, employees and agents

                with access to case-related information or facts.


1
  The term “defense attorney” includes record attorneys and attorneys with attorney-client obligations toward
defendant(s).
Case 3:19-cr-00431-PAD-BJM Document 17 Filed 07/12/19 Page 2 of 2
United States v. Julia Beatrice Keleher, et al.
Case No. 3:19-431 (PAD)
Order
Page 2


         6.     Office of Government Ethics of Puerto Rico: officials and staff, employees and agents

                with access to case-related information or facts.

         7.     Office of the Inspector General of Puerto Rico: officials and staff, employees and

                agents with access to case related information of facts.

         8.     U.S. District Court personnel, and/or agents of the Court, having access to the Case

                Management Electronic Case Filing (CM/ECF) system, or sealed information.

         The parties may seek relief under seal for good cause shown. The Order should not be

interpreted to preclude government or defense investigative efforts, and is not intended to prevent

the press and media to report, opine, and inform about the case. Nor will it operate to automatically

close proceedings or block access to public portions of the record.

         This Order will be in full force from the point in time it is entered on the Docket until the

conclusion of trial. Violations of the Order will be met with sanctions, including but not limited

to contempt of a clear Court Order.

         The Clerk of the Court shall notify this Order to the U.S. Attorney’s Office, which will

notify the Order to the Federal Bureau of Investigation, the Office of the Comptroller of Puerto

Rico, the Office of Government Ethics of Puerto Rico and the Office of the Inspector General of

Puerto Rico, and shall instruct its own officers, staff, employees and agents accordingly.

         SO ORDERED.

         In San Juan, Puerto Rico, this 12th day of July, 2019.

                                                        s/Pedro A. Delgado-Hernández
                                                        PEDRO A. DELGADO-HERNÁNDEZ
                                                        United States District Judge
